DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 10/19/2022, with respect to the 35 U.S.C. 103 rejection over Storck et al. (US 2018/0141120) have been fully considered but are not persuasive. Applicant makes the following arguments:
A) Applicant argues Storck illustrates an additively manufactured material in Figs. 8A-8C which does not show the claimed microstructural elements (see Remarks, p. 8-9). Figs. 8A-8C do not illustrate an additively manufactured material. Storck clearly states Figs. 8A-8C are “scanning electron microscope images of the treated/coated metallic AM particles”. That is, these are images of metallic particles that have been treated/coated, not an additively manufactured material. Accordingly, there is no basis in Storck to conclude this is an additively manufactured article, and Applicant’s argument in this respect misconstrues the prior art reference. Accordingly, that Figs. 8A-8C do not show the claimed microstructural elements has no relevance to the prior art rejection.
Applicant also erroneously describes the sputtering in Storck as an additive manufacturing process (see Remarks, p. 9). This is an incorrect understanding the prior art. The sputtering process of Storck is clearly directed to a process for coating particles (see, e.g., ¶¶ 34, 40, 57). On the other hand, Storck expressly states that additive manufacturing is performed via selective laser melting, selective laser sintering, electron beam melting, laser metal forming, direct metal deposition, or laser engineered net shape (¶ 8). None of these methods are characterized in Storck as ‘sputtering’. This argument is not persuasive.
B) Applicant argues Applicant’s own disclosure defeats the presumption of inherency (see Remarks, p. 10). However, Applicant’s own specification does not describe what particular processing steps or parameters are required to achieve these microstructural features, beyond listing the types of additive manufacturing processes that can be used (see Spec., ¶¶ 140-143, listing selective laser melting, electron beam melting, and/or laser engineered net shaping). Since there are other methods of additive manufacturing, a person having ordinary skill in the art would construe Applicant’s specification to mean that the additive manufacturing processes identified in the specification achieve the claimed microstructural features, while other additive manufacturing processes may not. Since Storck identifies the same additive manufacturing processes, one of ordinary skill in the art would expect the additively manufactured material of Storck to have the same features absent objective evidence to the contrary. See MPEP 2112.
C) Applicant argues Storck does not teach the claimed hierarchical microstructure lengths (see Remarks, p. 11-12). Applicant puts forth two scenarios in furtherance of this argument. With respect to Scenario 1, Applicant’s description of Storck preassumes that Figs. 8A-8C of Storck illustrate an additively manufactured material, which is incorrect for reasons already stated above. With respect to Scenario 2, Applicant’s arguments regarding of the melting and resolidification that takes part during additive manufacturing finds no support in the prior art. Storck expressly teaches, by way of example in Figs. 1A-1B, that the coating on the additive manufacturing particles remains extant (i.e., does not enter the alloy via diffusion, or form a solid solution) and provides corrosion resistance throughout the entire volume (¶ 27). This implies the coating phase on the particles remains in place after additive manufacturing, in direct contrast to Applicant’s assumptions to the contrary. Furthermore, Figs. 1A-1B show that the coated particles remain substantially intact after additive manufacturing, which is also in direct contrast to Applicant’s assumption that the there is no relationship between original size of feedstock particles and domain size in the additively manufactured material. In any event, the additive manufacturing processes of Storck (see ¶ 8) are identical to those used in the present invention (see Spec., ¶¶ 140-143). Since they are identical, Applicant’s argument that they are somehow different and therefore result in a different additively manufactured product is not persuasive. The rejection is maintained.
 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-9, 11, 13-19, 21-22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Storck et al. (US 2018/0141120).
Regarding claims 1-2, Storck teaches a metallic article formed via an additive manufacturing process from a functionalized metallic feedstock (¶ 8). The functionalized metallic feedstock comprises a feedstock particle of a copper alloy which has been functionalized (¶ 28) (the copper alloy corresponds to the claimed second metal material). This functionalization is performed by modifying the surface of the feedstock particle by, e.g., embedding a functionalizing agent, plating a metal, or providing a dust-coating thereon (¶ 6). Storck teaches the functionalizing agent may include tantalum or vanadium or combinations thereof (¶ 30) (the functionalizing agent corresponds to the claimed first metal material). These metals have melting points of 3290 K (Ta) and 2183 K (V), which are greater than the melting point of copper (1356.6 K). Accordingly, the claimed M1-M2 system is Ta-Cu or V-Cu.
Storck teaches the feedstock particle has a diameter of 0.01 – 3500 µm (¶ 32), and the functionalizing agent is a coating with a thickness of 0.5 nm – 10 µm. For at least some values of the dimensions of the functionalized feedstock particle, the dimension of the functionalizing agent is larger than the dimension of the feedstock particle. These ranges overlap the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I. One of ordinary skill in the art would expect these dimensions in the functionalized feedstock to also be present in the additively manufactured metallic article, absent objective evidence to the contrary, because Storck teaches the metallic article comprises the functionalizing agent dispersed throughout a matrix phase which is sourced from the feedstock material (see ¶ 27 & 29), suggesting the functionalizing agent does not form a solid solution with the metal of the feedstock material, but remains a distinct phase within the metallic article. Applicant’s specification implies that the claimed microstructural elements occur due to additive manufacturing (see Spec., ¶ 148), and identifies specific additive manufacturing processes as selective laser melting, selective electron beam melting, and laser engineered net shaping (see Spec., ¶140-143). Because the metallic article of Storck is also made from additive manufacturing of the same processes (see ¶ 8), one of ordinary skill in the art would expect the prior art additively manufactured material to have a three-dimensional scalloped build pattern, crystallographic texture orientation, and dendrite layers as claimed, absent objective evidence to the contrary. See MPEP 2112.
Regarding claim 3, for some values of the dimensions of the feedstock particle, the scale of the functionalizing agent is at least two scales of magnitude greater than the diameter of the particle (e.g., 10 µm : 0.01 µm).
Regarding claims 5-6, Storck teaches the functionalizing agent can be a variety of materials, including oxides (¶ 33).
Regarding claims 7-9, Storck teaches the functionalizing agent may form a continuous network throughout the metallic article (¶ 45). Storck also teaches the feedstock material forms a matrix phase of the metallic article (¶ 29), which also implies a continuous network in the metallic article, absent objective evidence to the contrary. See MPEP 2112.
Regarding claims 11 and 15, Storck teaches a metallic article formed via an additive manufacturing process from a functionalized metallic feedstock (¶ 8). The functionalized metallic feedstock comprises a feedstock particle of a copper alloy which has been functionalized (¶ 28) (the copper alloy corresponds to the claimed second metal material). This functionalization is performed by modifying the surface of the feedstock particle by, e.g., embedding a functionalizing agent, plating a metal, or providing a dust-coating thereon (¶ 6). Storck teaches the functionalizing agent may include tantalum or vanadium or combinations thereof (¶ 30) (the functionalizing agent corresponds to the claimed first metal material). These metals have melting points of 3290 K (Ta) and 2183 K (V), which are greater than the melting point of copper (1356.6 K). Accordingly, the claimed M1-M2 system is Ta-Cu or V-Cu.
Storck teaches the feedstock particle has a diameter of 0.01 – 3500 µm (¶ 32), and the functionalizing agent is a coating with a thickness of 0.5 nm – 10 µm. These ranges overlap the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I. One of ordinary skill in the art would expect these dimensions in the functionalized feedstock to also be present in the additively manufactured metallic article, absent objective evidence to the contrary, because Storck teaches the metallic article comprises the functionalizing agent dispersed throughout a matrix which is sourced from the feedstock material (see ¶ 27 & 29), suggesting the functionalizing agent does not form a solid solution with the metal of the feedstock material, but remains a distinct phase within the metallic article. Storck further teaches the functionalizing agent may form a continuous network throughout the metallic article (¶ 45). Storck also teaches the feedstock material forms a matrix phase of the metallic article (¶ 29), which also implies a continuous network in the metallic article, absent objective evidence to the contrary. See MPEP 2112. Applicant’s specification implies that the claimed microstructural elements occur due to additive manufacturing (see Spec., ¶ 148), and identifies specific additive manufacturing processes as selective laser melting, selective electron beam melting, and laser engineered net shaping (see Spec., ¶140-143). Because the metallic article of Storck is also made from additive manufacturing of the same processes (see ¶ 8), one of ordinary skill in the art would expect the prior art additively manufactured material to have a three-dimensional scalloped build pattern, crystallographic texture orientation, and dendrite layers as claimed, absent objective evidence to the contrary. See MPEP 2112.
Regarding claims 13-14 and 19, Storck teaches the functionalizing agent can be a variety of materials, including oxides (¶ 33). Since Storck teaches the functionalizing agent may form a continuous network throughout the metallic article (¶ 45), this third phase constitutes a continuous network throughout the metallic article.
Regarding claims 16-17, Storck teaches the feedstock as a whole comprises about 0.02% - about 20% atomic the functionalizing agent (¶ 33-34). This corresponds to about 0.016% - about 16.7% mass for V-Cu and 0.057% - 41.6% mass for Nb-Cu, leading to a weight ratio of 0.00016 – 0.20 and 0.00057 – 0.71, respectively. This overlaps with the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 18, there is inherently a change in composition going from the phase containing the feedstock material to the phase containing the functionalizing agent in the metallic article of Storck. Accordingly, a spatial gradient in weight ratio necessarily exists. See MPEP 2112.
Regarding claim 21, Storck teaches a metallic article formed via an additive manufacturing process from a functionalized metallic feedstock (¶ 8). The functionalized metallic feedstock comprises a feedstock particle of a copper alloy which has been functionalized (¶ 28) (the copper alloy corresponds to the claimed second metal). This functionalization is performed by modifying the surface of the feedstock particle by, e.g., embedding a functionalizing agent, plating a metal, or providing a dust-coating thereon (¶ 6). Storck teaches the functionalizing agent may include tantalum or vanadium or combinations thereof (¶ 30) (the functionalizing agent corresponds to the claimed first metal).
Storck teaches the feedstock particle has a diameter of 0.01 – 3500 µm (¶ 32), and the functionalizing agent is a coating with a thickness of 0.5 nm – 10 µm. For at least some values of the dimensions of the functionalized feedstock particle, the dimension of the functionalizing agent is larger than the dimension of the feedstock particle. These ranges overlap the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I. One of ordinary skill in the art would expect these dimensions in the functionalized feedstock to also be present in the additively manufactured metallic article, absent objective evidence to the contrary, because Storck teaches the metallic article comprises the functionalizing agent dispersed throughout a matrix phase which is sourced from the feedstock material (see ¶ 27 & 29), suggesting the functionalizing agent does not form a solid solution with the metal of the feedstock material, but remains a distinct phase within the metallic article. See MPEP 2112. Applicant’s specification implies that the claimed microstructural elements occur due to additive manufacturing (see Spec., ¶ 148), and identifies specific additive manufacturing processes as selective laser melting, selective electron beam melting, and laser engineered net shaping (see Spec., ¶140-143). Because the metallic article of Storck is also made from additive manufacturing of the same processes (see ¶ 8), one of ordinary skill in the art would expect the prior art additively manufactured material to have a three-dimensional scalloped build pattern, crystallographic texture orientation, and dendrite layers as claimed, absent objective evidence to the contrary. See MPEP 2112.
Regarding claim 22, for some values of the dimensions of the feedstock particle, the scale of the functionalizing agent is at least two scales of magnitude greater than the diameter of the particle (e.g., 10 µm : 0.01 µm).
Regarding claims 24-25, Storck teaches the functionalizing agent may form a continuous network throughout the metallic article (¶ 45). Storck also teaches the feedstock material forms a matrix of the metallic article (¶ 29), which also implies a continuous network in the metallic article, absent objective evidence to the contrary. See MPEP 2112.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784